Citation Nr: 0120619	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1956 
to December 1956, with the United States Army Reserves, and 
on active duty from February 1961 to February 1963, with the 
United States Army.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an October 
1997 rating decision of the RO in Pittsburgh, Pennsylvania 
which denied the veteran's claim for entitlement to service 
connection for a left eye condition.  The veteran expressed 
his disagreement with this decision in a NOD filed in 
November 1997.  After obtaining additional evidence, the RO 
issued a second rating decision in April 1998 that continued 
the denial of the veteran's claim.  The veteran perfected his 
appeal in February 1999.  A hearing was held before a hearing 
officer at the RO in April 1999.  A transcript of that 
hearing has been associated with the claims file.  On May 23, 
2001, a hearing was held in Pittsburgh, Pennsylvania before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
1991 & Supp. 2000).  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Active military service includes 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 C.F.R. § 3.6(a) and (c)(1).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran applied for VA benefits in January 1997 when he 
sought service connection for a left eye condition.  Service 
medical records clearly show that on the veteran's June 1956 
entrance physical examination, for his six month period of 
active duty training for the reserves, his vision was 
recorded as follows: right eye: 20/40 and left eye: 20/40.  
It was noted that the veteran had "slight myopia, 
bilateral."  In December 1956, only six months later, at the 
veteran's discharge examination, his vision was recorded as 
right eye: 20/20 and left eye: 20/200.  It was noted on the 
report that the veteran had "defective vision, bilateral."  
There are no medical records indicating the veteran sought 
treatment for any left eye problems during this period of 
service.

The veteran enlisted in the United States Army in February 
1961.  On his entrance physical examination, conducted in 
October 1960, his uncorrected vision was recorded as right 
eye: 20/40 and left eye: 20/200.  His corrected vision was 
recorded as right eye: 20/20 and left eye: 20/20.  Service 
medical records reveal the veteran was not treated for any 
left eye complaints, including vision problems, during 
service.  In February 1963, the veteran underwent his 
separation physical examination.  His vision was recorded as 
right eye: 20/20 and left eye: 20/20.

Medical records from the Hollidaysburg Veterans Home in 
Hollidaysburg, Pennsylvania, where the veteran resides, and 
from the VA Medical Center (VAMC) Altoona, Pennsylvania, have 
been associated with the claims file.  These records reveal 
that in October 1991, the veteran complained of watery eyes 
and difficulty reading.  He requested an eye consultation.  A 
medical record dated June 1994 indicates the veteran 
complained of blurred vision in his left eye.  Examination 
showed the left eye to be highly myopic; and that full 
correction could not be given.  In May 1996 the veteran was 
treated at the Refraction Clinic.  His left eye vision was 
4/200.  A notation from May 1996 indicates the veteran 
appeared for a "re-check" for bilateral cataracts due to 
his history of insulin-dependent diabetes mellitus.  In March 
1997, the veteran's left eye vision was 20/1600.  He was 
diagnosed as having diabetic cataracts.  In October 1997, the 
veteran was found to have sebaceous cysts on his eyelids.

The veteran underwent a VA visual examination in October 
1997.  He complained of "some early diabetic retinopathy of 
the left eye."  Uncorrected visual acuity of the right eye 
was recorded as 20/40 and the left eye was 5/200.  The 
veteran did not bring glasses with him.  External examination 
was within normal limits.  Bilateral cataracts and sebaceous 
cysts on both the left and right eyelids were observed.  The 
veteran was diagnosed as suffering from anisometropia and 
bilateral sebaceous cysts of the eyelids.

After a thorough review of the claims file, the Board notes 
that the veteran's vision deteriorated exponentially during 
the 6 months he was in service in 1956.  In June 1956 his 
left eye vision was 20/40, and at the time of his separation 
in December 1956 it was 20/200.  While the Board recognizes 
that VA regulations prohibit assigning disability 
compensation for a congenital or developmental defect, such 
as refractive error of the eye (see 38 C.F.R. § 4.9 (2000)), 
we feel that further development is necessary in order to 
fairly and accurately evaluate this veteran's claim and 
ultimately reach a determination.

In reviewing the foregoing evidence, the Board finds that the 
RO should schedule the veteran for a VA visual examination 
and request an opinion from the examiner discussing the 
veteran's condition, and, in particular, regarding the 
drastic decrease in the veteran's vision during his 6 month 
period of service in 1956.

In addition, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001) became 
law.  Among other things, this law eliminated the concept of 
a well grounded claim, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran in 
writing and ask him to identify the places 
at which he underwent treatment for 
problems with vision.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims file, the records the veteran 
identifies.

3.  After the foregoing development is 
completed, the RO should schedule the 
veteran for an evaluation by a VA 
ophthalmologist.  The entire claims folder 
and a copy of this remand must be made 
available to the physician, prior to the 
examination, in order that he or she may 
fully review the veteran's service and 
medical history - particularly the reports 
of examination from June 1956 and December 
1956.  A notation to the effect that this 
record review took place should be 
included in the opinion.  The report from 
this examination should include an opinion 
as to the etiology of the veteran's eye 
impairment.  The opinion should discuss 
the veteran's current diagnosis and the 
approximate date of onset date of the 
condition.  The examiner should discuss 
what caused the rapid deterioration of the 
veteran's left eye vision between June 
1956 and December 1956.

If the physician finds that the 
condition began prior to service, he or 
she should render opinion as to (1) 
whether it is as least as likely as not 
that the condition increased in severity 
during service, and, if so, (2) whether 
such increase was beyond the natural 
progression of the disorder.  All clinical 
findings and reasoning, which form the 
basis of the opinion requested, should be 
clearly set forth.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




